DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Pursuant to communications filed on 08 January 2020, this is a First Action Non-Final Rejection on the Merits. Claims 1-19 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, Applicant provides the claim limitation, “a processor configured to acquire health state information of a user through the biometric information sensor”, however, based on the currently provided claim language, it is unclear how the biometric information sensor acquires health state information of a user, and therefore, claim 1 is rendered indefinite.  Specifically, it is unclear if the biometric information is based on a part of a user’s body in contact with the biometric information sensor when said biometric information sensor is exposed, or alternatively, 
Regarding claims 2-12, these claims are either directly or indirectly dependent upon independent claim 1, and therefore these claims are also rejected under this section for at least their dependency upon a rejected base claim.  Accordingly, appropriate correction and/or clarification are earnestly solicited.
	Regarding claim 13, Applicant provides the claim limitation, “detecting proximity of a part of a body of a user”, however, based on the currently provided claim language, it is unclear how the proximity of a part of a body of the user is detected, and therefore, claim 13 is rendered indefinite. Specifically, it is unclear if the claimed “proximity of a part of a body of a user” is detected via a proximity sensor, or a camera or some other element thereof, and further if said proximity detection element is provided with said robot, or alternatively, if the proximity detection element is external/separate from said robot, but rather in the vicinity of said robot, such that a user (i.e. part of a body of the user) may be detected.  Accordingly, appropriate correction and/or clarification are earnestly solicited.  Examiner notes wherein this rejection may be overcome if the claim is amended to indicate wherein the robot includes a proximity sensor, and further wherein the “detecting” step is done via the proximity sensor.
	Regarding claim 13, Applicant provides the claim limitation, “exposing a biometric information sensor to the outside if the proximity is detected”, however, based 
	Regarding claims 14-19, these claims are either directly or indirectly dependent upon independent claim 13, and therefore these claims are also rejected under this section, for at least their dependency upon a rejected base claim.  Accordingly, appropriate correction and/or clarification are earnestly solicited.


Allowable Subject Matter
Claims 2-12 and 14-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Examiner additionally notes wherein the above indicated 35 USC 112(b), or second paragraph, rejections would also need to be overcome in order to place the claims in condition for allowance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 – Notice of References Cited form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN L SAMPLE whose telephone number is (571)270-5925. The examiner can normally be reached Monday-Friday 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571-270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN L SAMPLE/Primary Examiner, Art Unit 3664